Citation Nr: 9905603	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-23 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical &Regional Office 
Center in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a chronic bilateral 
knee disorder.

2.  Entitlement to service connection for a chronic left hip 
disorder.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an evaluation in excess of 20 percent for 
chronic low back strain.


REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had over 20 years of active service at the time 
of his retirement in October 1996.  

This appeal arose from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Cheyenne, Wyoming.  The M&ROC, in 
pertinent part, denied entitlement to service connection for 
bilateral knee and left hip problems, bilateral impaired 
hearing, and granted entitlement to service connection for 
chronic low back strain with assignment of a 10 percent 
evaluation.

The veteran presented testimony before a hearing officer at 
the M&ROC in October 1997.  During the hearing the veteran 
withdrew the issue of entitlement to service connection for 
hearing loss.

In May 1998 the M&ROC granted entitlement to an increased 
evaluation of 20 percent for chronic low back strain.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.



REMAND

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1997) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the M&ROCs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that an evaluation of a disability must 
consider impairment of the veteran's ability to function 
under the ordinary conditions of daily life, including 
employment.  Functional impairment of a joint due to pain, 
weakness, excess fatigability, incoordination, restriction of 
movement, or instability, may result in disability even 
though the diagnostic code under which the veteran is rated 
does not specifically contemplate all of these factors.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59 (1998).  

In DeLuca, the Court stated that Department of Veterans 
Affairs (VA) examination must consider the factors as 
enunciated in §§ 4.40 and 4.45, and must make findings as to 
the extent of any pain demonstrated on motion and whether the 
pain significantly limits functional ability during flare-ups 
or when the body part is used repeatedly over a period of 
time.  DeLuca, 8 Vet. App. 205-6.  The veteran's low back 
disability is currently evaluated under the provisions of 
Diagnostic Code 5295.  The provisions of 38 C.F.R. §§ 4.40 
and 4.45 are not applicable to diagnostic codes such as 
Diagnostic Code 5295 that are not based on limitation of 
motion.   Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
However, the veteran's back disability is potentially ratable 
under Diagnostic Code 5292 pertaining to limitation of motion 
of the lumbar spine.




With regard to his claim for service connection for a 
bilateral knee disorder, the veteran was seen for what was 
reported as soft tissue injury involving the left knee 
following involvement in a vehicle accident in 1981.  X-ray 
studies of the knee at that time were negative.  On another 
occasion in February 1995 he was seen for what was described 
as occasional swelling of the knees.  The assessment given 
was "overuse" syndrome.  

When examined by VA in March 1997, the veteran reported that 
over the years he had been seen and treated for soreness and 
stiffness of the knees with anti-inflammatory medications.  
He indicated that no specific diagnosis had ever been made.  
Current findings included some crepitus with flexion of the 
knees.  There was also tenderness bilaterally around the 
patella and tendons.  An X-ray study of the knees done in 
February 1997 was interpreted as being normal.  The pertinent 
examination assessment was mild patellar tendinitis 
bilaterally.  

With regard to the left hip, a review of the service records 
shows that the veteran was seen on one occasion in November 
1993 for left hip pain.  X-ray studies were interpreted as 
being normal.  A notation was made of overuse syndrome.  At 
the time of the March 1997 examination an X-ray study of the 
hip was normal.  Examination findings included notation of 
some tenderness over the psoas muscle, but the examiner 
stated that "no diagnosis of left hip can be supported at 
this time."

With regard to the claim for service connection for tinnitus, 
at the October 1997 hearing the veteran testified that he 
sustained head trauma during the motor vehicle accident in 
service.  Service records pertaining to treatment of the 
veteran at that time did not indicate any involvement of the 
head in the accident.  The veteran was accorded an 
audiometric examination by VA in February 1997.  Notation was 
made that the report recorded tinnitus occasionally and 
lasted 30 seconds to 60 seconds.  It was indicated the 
veteran first noticed the tinnitus in 1989.  It was not 
indicated whether or not the veteran had tinnitus.  




The Board notes that the duty to assist includes, in an 
appropriate case, the duty to conduct a thorough and 
contemporaneous medical examination.  See Green v. Derwinski, 
1 Vet. App. 121, 124 (1991) (the duty to assist includes 
conducting a thorough and contemporaneous medical 
examination); 38 C.F.R. § 4.1 (1998) (accurate and fully 
descriptive medical examinations are required for proper 
application of rating schedule).  

In this case, it can be argued that because the report of 
audiometric examination did not contain an expressed finding 
regarding whether or not the veteran had tinnitus, that 
report is not sufficient to fulfill the Secretary's duty.  
See Wisch v. Brown, 8 Vet. App. 139, 140 (1995) (per curiam) 
(claim for service connection based on aggravation of a 
preexisting condition was remanded by Court because VA 
examination relied on by BVA did not specifically address 
whether appellant's condition was aggravated by service and 
duty to assist required examiner to address specifically the 
alleged disorder and the examiner's silence was 
insufficient).  

In view of the foregoing, the Board believes that the M&ROC 
must obtain examinations in which the examiner specifically 
opines as to whether the veteran currently has a left hip 
disability, a bilateral knee disorder, tinnitus, and, if so, 
the probability that any such condition is related to 
service.  This medical examination must also consider the 
records of prior medical examinations and treatment in order 
to ensure a fully informed examination. See 38 C.F.R. § 3.326 
(1998); Schroeder v. Brown, 6 Vet. App. 220, 225 (1984); 
Green, 1 Vet. App. at  123.  

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claims under 
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998), the Board is deferring adjudication of the issues 
prepared and certified for appellate review pending a remand 
of the case the M&ROC for further development as follows:


1.  The M&ROC should request the veteran 
to identify the names, addresses, and 
approximate dates of treatment for all 
medical providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for the disabilities at issue 
since 1997.  After obtaining any 
necessary authorization or medical 
releases from the veteran, the M&ROC 
should obtain and associate with the 
claims file legible copies of his 
complete treatment reports from all 
sources identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the M&ROC should 
secure all outstanding VA treatment 
reports.

2.  The M&ROC should schedule the veteran 
for a VA orthopedic examination by an 
appropriate specialist to determine the 
current nature and extent of disability 
resulting from the service-connected low 
back disability and the nature, extent o 
severity and etiology of any knee and/or 
hip disorder(s) which may be present.  
The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  
The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings.  He or she should 
provide an opinion regarding the exact 
nature and extent of the low back 
disability, and the etiology of any knee 
and/or hip disorder(s) found on 
examination.  Further, the examiner 
should specifically state, what, if any, 
pathology is present.  The examiner 
should also specifically address the 
following questions:


(a)  On physical examination, is 
there any limitation of motion of 
the low back, the knees, and/or the 
left hip.  If so, what is the extent 
of motion restriction, with an 
explanation as to what is the normal 
range of motion.  

(b)  Is there any pain on use, or 
are there any functional limitations 
caused by the low back disability, 
any knee disability, or any left hip 
disorder.  Further, in responding to 
these questions, the examiner must 
address the following:

(1)  Does the service-connected low 
back disability cause any weakness, 
excess fatigability, incoordination, 
and, if so, can the examiner comment 
on the severity of the 
manifestations and on the ability of 
the veteran to perform average 
employment in a civil occupation?  
If the manifestations cannot be 
quantified, the examiner should so 
indicate.

(2)  With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether the pain is physically  
manifested on movement of the low 
back, and the presence or absence of 
any objective manifestation that 
would demonstrate disuse or 
functional impairment due to pain 
attributable to the disabilities.  
In addition, the examiner must offer 
opinions as to whether there is 
adequate pathology present to 
corroborate the veteran's subjective 
complaints.  

With regard to the knees and the 
left hip, the examiner should 
express an opinion as to whether 
there is an identifiable disorder(s) 
and, if so, whether any such 
disorder(s) is or are related to the 
veteran's period of service.  Any 
opinions expressed must be 
accompanied by a complete rationale.

3.  The veteran should also be 
scheduled for a VA audiometric 
examination for the purpose of 
determining whether or not he has 
tinnitus and, if so, its etiology.  
The claims file and a separate copy 
of this remand must be made 
available to and reviewed by the 
examiner prior and pursuant to 
conduction and completion of the 
examination and the examination 
report must be annotated in this 
regard.  Any further indicated 
studies should be conducted.  The 
examiner should be asked to express 
an opinion as to whether tinnitus, 
if diagnosed, is related to service 
or any incident therein.  Any 
opinions expressed must be 
accompanied by a complete rationale.  

4.  Thereafter, the M&ROC should 
review the claims file to ensure 
that all of the foregoing requested 
development has been completed.  In 
particular, the M&ROC should review 
the requested examination reports 
and required opinions to ensure that 
they are responsive to and in 
complete compliance with the 
directives of this remand and if 
they are not, the M&ROC should 
implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After undertaking any 
development deemed essential in 
addition to that specified above, 
the M&ROC should readjudicate the 
issues of entitlement to service 
connection for bilateral knee and 
left hip disorders, and an increased 
evaluation for low back strain.  The 
review for an increased evaluation 
should be conducted in accordance 
with the provisions specified in 
38 C.F.R. §§ 3.321(b)(1), 4.40, 
4.45, 4.59, DeLuca v. Brown, and 
VAOPGCPREC 23-97 (O.G.C. Prec. 23-
97).  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the M&ROC should issue a supplemental 
statement of the case.  A reasonable period of time to 
respond should be forwarded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this REMAND, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the M&ROC.  



		
	RONALD R BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 9 -


